2019 IL App (1st) 171127
                                          No. 1-17-1127
                                    Opinion filed July 16, 2019
                                                                                  Second Division
______________________________________________________________________________

                                             IN THE
                                 APPELLATE COURT OF ILLINOIS
                                        FIRST DISTRICT
______________________________________________________________________________
THE PEOPLE OF THE STATE OF ILLINOIS,                         )    Appeal from the
                                                             )    Circuit Court of
          Plaintiff-Appellee,                                )    Cook County.
                                                             )
     v.                                                      )    No. 05 CR 17564
                                                             )
REFUGIO BLANCAS,                                             )    Honorable
                                                             )    Marc W. Martin,
          Defendant-Appellant.                               )    Judge, presiding.



          JUSTICE HYMAN delivered the judgment of the court, with opinion.
          Justice Pucinski concurred in the judgment and opinion.
          Justice Mason specially concurred, with opinion.


                                            OPINION

¶1        The only question formally presented by Refugio Blancas’s appeal is whether his

appointed appellate counsel should be permitted to withdraw under Pennsylvania v. Finley, 481

U.S. 551 (1987). We take the unusual step of disposing of counsel’s motion in a published

opinion. See, e.g., In re Brazelton, 237 Ill. App. 3d 269 (1992) (denying motion to withdraw).

The procedural history of Blancas’s case raises an additional question about our jurisdiction that

had been resolved in this district but was recently reopened by our supreme court. See People v.
No. 1-17-1127

Griffin, 2017 IL App (1st) 143800, ¶ 26, leave to appeal allowed, No. 122549 (Ill. Nov. 22,

2017), appeal dismissed and judgment vacated in light of Illinois Supreme Court Rule 472, No.

122549 (Ill. Apr. 18, 2019) (supervisory order), http://illinoiscourts.gov/SupremeCourt/

Announce/2019/122549.pdf [https://perma.cc/9D42-L8BL]. Dissenting from the issuance of the

supervisory order in Griffin, Justice Burke (along with Justices Kilbride and Neville) would have

affirmed our judgment in Griffin on alternate grounds. We agree with Justice Burke’s reasoning

and take this opportunity to revive the core holding of Griffin.

¶2     We find that, strictly construing Blancas’s filing as a motion to correct the mittimus, we

lack jurisdiction to consider his appeal as the trial court lacked jurisdiction over his motion in the

first instance. Alternatively, we find that Blancas’s motion raises no issues of arguable merit,

even if we were to liberally recharacterize it as a postconviction petition over which we had

jurisdiction. Either way, we agree with appointed counsel, grant counsel’s motion to withdraw,

and affirm the trial court’s judgment.

¶3                                          Background

¶4     In 2006, Blancas entered a “blind plea” of guilty to two counts of aggravated driving

under the influence (DUI) and two counts of reckless homicide. The court sentenced Blancas to

two concurrent terms of 18 years’ imprisonment for one aggravated DUI count and one reckless

homicide count, respectively. Blancas did not move to withdraw his plea or file a direct appeal.

¶5     In 2008, with the assistance of counsel, Blancas filed an initial petition for postconviction

relief under the Post-Conviction Hearing Act (Act) (725 ILCS 5/122-1 et seq. (West 2008)). In

the petition, Blancas alleged his plea was involuntary and plea counsel was ineffective because

counsel incorrectly advised him that he would serve less than half of his sentence because he

would get “day per day” sentencing credit. He attached letters from plea counsel to the petition,
                                                -2-
No. 1-17-1127

advising Blancas not to challenge his sentence and admitting to incorrectly advising him about

the time he would spend in prison. The court docketed the petition for second-stage proceedings

and later dismissed it on July 23, 2010. Postconviction counsel did not file an appeal from the

dismissal.

¶6     In July 2012, Blancas filed a pro se motion for leave to file late notice of appeal from his

guilty plea and sentence in this court. We denied leave to file late notice of appeal because

Blancas was appealing from an order entered on April 12, 2006, and the appropriate filing would

have been a petition for postconviction relief. People v. Blancas, No. 1-12-2061 (2012)

(unpublished dispositional order).

¶7     In October 2012, Blancas filed a pro se successive postconviction petition alleging his

sentence was excessive and again contending plea counsel was ineffective for incorrectly

advising him about the time he would serve. The trial court dismissed the petition, finding he did

not request leave to file a successive postconviction petition and, in any event, his claims could

not satisfy the cause and prejudice test.

¶8     In April 2017, Blancas filed a pro se “motion to correct mittimus,” arguing he was “led to

believe” that if he pled guilty he would receive a sentence of “18 years at 50 Percent (DAY FOR

DAY)” and that he had served 50% of his sentence. The trial court denied Blancas’s motion,

finding “to the extent [the motion] could even be construed as *** something other than a motion

to correct mittimus, it’s seeking to undo a judgment” and was filed “well after a two-year

period.” The court also found Blancas’s sentence was “governed by the credit law,” which

required him to serve 85% of his sentence. Blancas timely appealed.

¶9     Appointed counsel from the Office of the State Appellate Defender (OSAD) has filed a

motion for leave to withdraw as appellate counsel, citing Finley, 481 U.S. 551 (1987), and
                                               -3-
No. 1-17-1127

submitted a memorandum in support of his motion. Counsel has reviewed the record and

concluded that an appeal would be without arguable merit. Counsel also sent copies of the

motion and memorandum to Blancas, who was advised that he may submit any points in support

of his appeal. He has not responded.

¶ 10                                        Analysis

¶ 11   We agree with counsel that Blancas’s filing in the circuit court raises no issue of arguable

merit and grant OSAD’s motion to withdraw as counsel. We ordinarily would not grant a motion

to withdraw as counsel by way of published opinion (see Ill. S. Ct. R. 23(c)(6) (eff. Apr. 1,

2018)), but Blancas’s situation poses an odd jurisdictional problem that our supreme court has

not addressed and about which it appears to remain divided. Counsel’s motion does not expressly

call our jurisdiction into question, but we have a duty to consider it sua sponte in every appeal.

MidFirst Bank v. McNeal, 2016 IL App (1st) 150465, ¶ 12.

¶ 12   Blancas’s filing in the circuit court is titled “motion to correct mittimus.” Under our

previous precedent, this would deprive us of jurisdiction to consider Blancas’s appeal because

the denial of such a motion is not an appealable order. See Griffin, 2017 IL App (1st) 143800,

¶ 26. The supreme court vacated our opinion in Griffin by supervisory order, and so we cannot

rely on it as precedent. That said, supervisory orders themselves are not precedent either. See

Berg v. Allied Security, Inc., 193 Ill. 2d 186, 194 (2000) (Freeman, J., specially concurring)

(disapproving of citation to supervisory orders by lead dissent “because they are not binding

authority”); id. at 201 (McMorrow, J., dissenting) (joining Justice Freeman’s observations about

supervisory orders); People v. Boykin, 94 Ill. 2d 138, 146 (1983) (supervisory orders requiring

compliance with appellate court precedent did not “indicate [court’s] approval thereof”); People

v. Jackson, 154 Ill. App. 3d 320, 324 (1987) (“supervisory orders are unpublished, recite no
                                               -4-
No. 1-17-1127

facts, and provide no rationale upon which the principles of stare decisis may attach”). So, the

supreme court’s supervisory order vacated the judgment of Griffin, but it did not rule on the

merits. Just like in Boykin, where the supreme court found that an order requiring compliance

with precedent did not express the court’s approval of that precedent, the supreme court’s order

vacating our opinion in Griffin does not express the court’s disapproval of that analysis.

¶ 13   Indeed, it appears that a substantial number of justices on our supreme court agree with

our disposition in Griffin on alternate grounds. See Griffin, No. 122549, ¶ 11 (Ill. Apr. 18, 2019)

(Burke, J., dissenting, joined by Kilbride and Neville, JJ.) (“I would affirm on grounds different

than those set forth in the appellate court’s decision.”). We take this opportunity to resuscitate

our core holding in Griffin. We find that we lack jurisdiction over appeals from denials of

motions to correct the “mittimus” that are not aimed at either clerical errors or the other errors

enumerated in the new Rule 472 (Ill. S. Ct. R. 472 (eff. May 17, 2019)).

¶ 14   In Griffin, the defendant was arrested on weapons charges and, while in custody, police

also linked him to a burglary offense. Id. ¶ 3. In the weapons case, the defendant pleaded guilty

and was awarded 682 days of presentence custody credit against his 5-year sentence. Id. ¶ 14. In

the burglary case, the defendant pleaded guilty and was awarded only 316 days of presentence

custody credit against his 6-year sentence. Id. ¶ 15. In neither case did the defendant move to

withdraw his pleas or attempt to appeal. Id. ¶ 16. Instead, he filed a “Motion For Order

Nunc Pro Tunc (Correcting Mittimus),” arguing that he was short-changed on his custody credit

in the burglary case because he had been in custody for both offenses starting at the same time.

Id. The trial court denied the motion, and the defendant appealed. Id. ¶¶ 17-18.

¶ 15   In our court, the defendant abandoned his claims seeking custody credit and instead

attacked various fines and fees that had been assessed. Id. ¶ 2. We found that the trial court had
                                               -5-
No. 1-17-1127

jurisdiction to entertain the defendant’s motion because clerical errors on the sentencing

judgment could be challenged at any time, but we lacked jurisdiction because the denial of a

motion to correct the mittimus was not a final appealable order. Id. ¶ 21 (citing 2017 IL App

(1st) 143800, ¶¶ 11, 13, 22, 25).

¶ 16   Justice Burke, joined by Justices Kilbride and Neville, agreed that we had properly stated

the rule about a trial court’s jurisdiction to correct clerical errors at any time. Id. ¶ 23. But, she

would have found that we “misapplied it under the facts” because the defendant had not claimed

that the sentencing order did not match the trial court’s sentencing pronouncement; instead, he

had claimed that the trial court made a substantive mistake in calculating custody credit. See id.

¶¶ 23, 25. Justice Burke went further, endorsing a project embarked on by our colleagues in the

Fourth District, to remove the “ ‘anachronism’ ” (id. ¶ 29) of referring to a defendant’s

sentencing order as a “mittimus” at all. See id. ¶ 27-29 (citing People v. Scheurich, 2019 IL App

(4th) 160441, ¶¶ 23-27, People v. Coleman, 2017 IL App (4th) 160770, ¶ 19, and People v.

Morrison, 2016 IL App (4th) 140712, ¶¶ 32-38 (Harris, J. specially concurring)).

¶ 17   We need neither join nor depart from this line of cases because we agree with Justice

Burke’s reasoning that the trial court lacked jurisdiction over Blancas’s motion because it was

“seeking to undo a judgment,” not correct a clerical error on the paper it was written on

(whatever we call it). The substance of Blancas’s “motion” was that his counsel had led him to

believe that he would get day-for-day credit on his sentence when, in reality, he was required to

serve his sentence at 85%. See 730 ILCS 5/3-6-3(a)(2.3) (West 2008). We agree with the trial

court that this does not represent an attempt to make the written sentencing order conform to the

trial court’s oral pronouncement; instead, it is an attempt to argue that his plea was involuntary

because he was misinformed about the truth-in-sentencing consequences that resulted from it.

                                                -6-
No. 1-17-1127

Because Blancas’s motion was filed years after the judgment was entered, well beyond the 30

days he had to move to vacate his plea, the trial court was divested of jurisdiction to entertain his

motion at all. See Griffin, No. 122549, ¶ 32 (Ill. Apr. 18, 2019) (Burke, J., dissenting, joined by

Kilbride and Neville, JJ.) (citing People v. Flowers, 208 Ill. 2d 291, 303 (2003)). Where the trial

court lacks jurisdiction, so do we. See Flowers, 208 Ill. 2d at 307.

¶ 18   So, while our decision in Griffin was vacated, we find that its core holding remains

correct. See Griffin, No. 122549, ¶ 32 (Ill. Apr. 18, 2019) (Burke, J., dissenting, joined by

Kilbride and Neville, JJ.) (“I would affirm the appellate court’s judgment that it lacked

jurisdiction to consider defendant’s appeal ***.”). We lack jurisdiction to hear Blancas’s appeal

because the trial court lacked jurisdiction to entertain his motion.

¶ 19   Like Justice Burke did in Griffin, we will also consider (and reject) the possibility that

Rule 472 alters our analysis. The supreme court attempted to provide clarity to the trial court’s

power to amend its sentencing orders by promulgating a rule that allows it to reassert jurisdiction

in four circumstances: (i) where the defendant asserts error in the calculation of fines, fees, or

costs; (ii) where the defendant asserts error in application of per diem credit against fines; (iii)

where the defendant asserts error in calculation of presentence custody credent; and (iv) where

the defendant asserts “clerical errors” in the written sentencing order reflecting discrepancies

between the record and the court’s actual judgment. Ill. S. Ct. R. 472(a)(1)-(4) (eff. May 17,

2019). Justice Burke would not have applied Rule 472 to Griffin’s appeal but noted that “nothing

prohibit[ed] defendant from seeking relief in the circuit court” under the rule. Griffin, No.

122549, ¶ 34 (Ill. Apr. 18, 2019) (Burke, J., dissenting, joined by Kilbride and Neville, JJ.).

Blancas’s challenge does not fall into one of the four enumerated categories set out in Rule 472



                                                -7-
No. 1-17-1127

and so the promulgation of the rule does not impact our analysis because the trial court would

not have jurisdiction over his “motion” regardless.

¶ 20   We find that we lack jurisdiction over Blancas’s motion to correct the mittimus if we

strictly construe his filing as it is labeled. We go on, however, because in the procedural context

of a Finley motion, both counsel and the court have the obligation to consider all arguments of

potential merit. OSAD’s memorandum in support of its Finley motion admits that there is a

“potentially meritorious” argument that the trial court should have characterized Blancas’s

motion to correct the mittimus as a postconviction petition. We agree. The trial court has

discretion to recharacterize a pro se filing as a postconviction petition “even where the pro se

pleading is clearly labeled.” People v. Shellstrom, 216 Ill. 2d 45, 51 (2005).

¶ 21   Recharacterization serves several important goals, including proper framing of the issues

and the appointment of appellate counsel should the trial court dismiss the petition. Id. at 51-52.

Most importantly, however, recharacterization “avoids the possible harshness of holding a pro se

litigant to the letter of whatever label he [or she] happens to affix to his [or her] pleading, even

when his [or her] claims are such that they could more appropriately be dealt with under a

different heading.” Id. at 52. We find this interest—avoiding an unnecessarily harsh result—

applicable, considering that a literal reading of the title would require dismissal.

¶ 22   OSAD correctly notes the potential merit in construing Blancas’s “motion” as a

postconviction petition raising ineffective assistance of counsel, but we also agree with OSAD

that doing so undoubtedly requires affirmance of the trial court’s judgment. As OSAD points out,

“Blancas has twice raised identical claims in previous collateral proceedings and did not appeal

either dismissal.” His claim is, accordingly, frivolous because it was forfeited. People v. Blair,



                                                 -8-
No. 1-17-1127

215 Ill. 2d 427, 443-45 (2005) (including forfeiture as ground for finding petition to be

“frivolous or *** patently without merit” under the Act).

¶ 23   Why take this circuitous route to the same end? Finley procedures (and the corollary

Anders procedures in direct appeals (Anders v. California, 368 U.S. 787 (1967)) are not without

their criticisms as the dissent in Finley pointed out: “ ‘It is one thing for a prisoner to be told that

appointed counsel sees no way to help him, and quite another for him to feel sandbagged when

counsel appointed by one arm of the government seems to be helping another to seal his

doom.’ ” Finley, 481 U.S. 551, 568 (1987) (Brennan, J. dissenting, joined by Marshall, J.)

(quoting Suggs v. United States, 391 F.2d 971, 974 (D.C. Cir. 1968)). Suggs itself was more

charitable to appointed counsel than the isolated quotation might suggest:

       “Appointed counsel is of course not required to accept a client’s views by asserting points

       his good conscious would reject even at the loss of a handsome fee. *** But the courts

       must do what can reasonably be done to leave indigent prisoners with the impression that

       they have been dealt with fairly.” Suggs, 391 F.2d at 974.

We cannot give that impression by dismissing an appeal when there is concededly “potential

merit” to an interpretation of a pro se filing that allows us to substantively address a petitioner’s

claims. OSAD’s Finley motion is granted, and we affirm the judgment of the circuit court of

Cook County.

¶ 24   Affirmed.

¶ 25   JUSTICE MASON, specially concurring:

¶ 26   This motion to withdraw, which I agree should be granted, is not the appropriate vehicle

to revive the reasoning of our vacated opinion in Griffin. Therefore I concur only in the result.


                                                 -9-
No. 1-17-1127


                                  No. 1-17-1127


Cite as:                 People v. Blancas, 2019 IL App (1st) 171127


Decision Under Review:   Appeal from the Circuit Court of Cook County, No. 05-CR-
                         17564; the Hon. Marc W. Martin, Judge, presiding.


Attorneys                James E. Chadd, Patricia Mysza, and Christopher G. Evers, of
for                      State Appellate Defender’s Office, of Chicago, for appellant.
Appellant:


Attorneys                Kimberly M. Foxx, State’s Attorney, for the People.
for
Appellee:




                                      - 10 -